Citation Nr: 0500174	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In August 2004, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms of 
nightmares, flashbacks, irritability, depression, 
sleeplessness, avoidance, hypervigilance, and a history of 
suicidal ideation, with a Global Assessment of Functioning 
(GAF) score between 47 and 75.

2.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships, has not been demonstrated by the 
clinical evidence.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder have not been met. 38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed October 2001 rating decision, and a 
March 2002 statement of the case (SOC) and May, August, and 
October 2004 supplemental statements of the case (SSOC) that 
discussed the pertinent evidence and the laws and regulations 
related to the claim on appeal.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claim.

In addition, in a November 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to his claim that he needed to submit medical 
evidence to show that his service-connected condition had 
gotten worse.

As it pertained to respective responsibilities, the veteran 
was told to complete VA Form 21-4142, Authorization for 
Release of Information, if he wanted VA to obtain any 
additional private medical records in support of his claim.  
The veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
one year.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in November 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in March 2001.  Thereafter, The RO issued a rating decision 
in October 2001.  In November 2003, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim on appeal, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit pertinent evidence pertaining 
to his claim, after initial AOJ adjudication of his claim.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, VA outpatient treatment 
and examination reports, and private medical records.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record, and there are no 
additional records to obtain.  Moreover, as noted above, the 
veteran has been informed of the type of evidence necessary 
to substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  Therefore, the Board finds that any error in the 
timing of the veteran's notification of the VCAA constituted 
harmless error.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

In an October 2000 VA outpatient record, D.S., a social 
worker, indicated that he saw the veteran for complaints of 
recent increases in anxiety, conflicts with authority at 
work, and outbursts of anger directed at his spouse.  
Functional impairment was denied by the veteran.  He firmly 
denied both suicidal and homicidal ideation.  He reported a 
recurring dream, about once or twice per month, related to 
his military service in Vietnam.  Exposure to material 
related to Vietnam resulted in changes in his mood.

Private psychosocial assessments, dated from December 2000 to 
January 2001, show T.H., Ed.D., treated the veteran.  The 
veteran described his problem with tears, a flushed face, and 
anxiousness.  He had halting and hesitant speech when he 
reflected on his combat experiences.  He had done well until 
he recently lost his two best combat buddies.  The veteran 
experienced difficulty at work, as he severely resented 
authority.  When he was not at work, he spent time at his 
camp by himself.  He had marital problems due to his behavior 
and conduct over the previous thirty years.  Some of it 
frightened and upset his spouse.  She saw a change in 
personality when he was exposed to stimuli associated with 
the military.  The veteran avoided social experiences, 
isolated himself, and had an atypical marital relationship.  
Since 1986, he worked for the same mining corporation.  The 
veteran described his alcohol use as moderate.

On examination, the veteran responded to questions about 
Vietnam with intense fear and feelings of helplessness and 
hopelessness.  He experienced recurrent intrusive distressing 
recollections of this trauma through images, thoughts, and 
perceptions.  His dreams were very vivid, fearful, intense, 
and distressing to both he and his spouse.  He experienced 
unstable and inconsistent patterns in all environments.  The 
veteran expressed a desire to maintain his employment to 
support his family until he can retire.  The veteran 
presented himself in a polite, cooperative manner during 
sessions.  Although they elicited repressed emotionality, he 
was socially appropriate.  He was of average or better 
intelligence, alert, and sociable.  He denied hallucinations.  
He denied any suicidal or homicidal ideation, but did admit 
to periods of time where he was severely depressed and did 
not want to live any longer.  The diagnoses were PTSD, 
chronic; major depressive disorder, recurrent, moderate, 
without psychotic features; and alcohol dependence, in near 
full remission.  His GAF score was 47.

VA outpatient records dated from March 2001 to January 2002 
show the veteran received individual treatment for his PTSD.  
He repeatedly described having social problems with his wife 
and co-workers.  He avoided crowded situations.  These 
sessions showed periodic improvement and worsening of the 
veteran's symptoms.  He also expressed anger at the initial 
10 percent disability rating VA awarded.  He believed he was 
being punished for coping with his PTSD through therapy.

In August 2001, the veteran underwent VA PTSD examination.  
The veteran had bad nightmares twice per week that 
interrupted his sleep.  His attitude snapped, and he hated 
crowds.  He also reported night sweats two or three times per 
week.  He denied flashbacks but indicated he isolated 
himself.  He had problems with his temper, but it had not 
recently led to physical confrontation.  He had a history of 
significant hyperstartle response to loud and unexpected 
noises.  He had been depressed for two years, particularly 
about his employment situation.  The veteran denied crying 
spells.  He had thoughts of suicide in the past but never 
made any attempts.  He did not like to be in crowds but felt 
he could attend a movie, even though he had not done so for a 
long time.  He could go out and eat or go shopping but did 
not care to.  He reported daily alcohol use.  The veteran 
described his marriage as "pretty good."  The veteran 
indicated that he attended counseling sessions and took an 
antidepressant.  The veteran worked as a machine operator for 
the previous fifteen years.  His current job went generally 
well because his boss gave him orders in the morning and then 
left him alone.

On examination, the veteran was appropriately dressed.  He 
sat easily in the chair with his back to the wall and related 
well to the examiner.  The veteran answered all questions 
posed to him, but at times broke eye contact and looked away.  
There were no persecutory trends noted in terms of the 
veteran's material nor hallucinations, schizophrenic trends, 
ideas of grandiosity, compulsions, obsessive thought, 
hypochondriacal trends, or phobias.  The veteran denied 
suicidal or homicidal ideation, plan, or history.  The 
veteran was alert and oriented in three spheres.  He 
demonstrated no confusion or malconcentration.  He described 
changes in memory over the past five or six years but 
demonstrated retention and recall of three objects after 
three minutes without difficulty.  The veteran's abstract 
thinking was fair to good.  His intelligence was estimated in 
the average range, and his insight and judgment were 
generally good.  His diagnosis was PTSD, and his GAF score 
was 75.  The examiner described the veteran's PTSD as mild, 
because many of his symptoms were attributed to his 
depression about his occupation and his dependence on 
alcohol.

In his January 2002 notice of disagreement, the veteran 
pointed out that the VA examination report showed symptoms 
that were very different from the reports from Dr. H.  He 
questioned whether the VA examiner reviewed his claims file 
in conjunction with the examination.

In treatment records dated from January to May 2002, Dr. H 
noted the veteran was extremely upset with his VA disability 
rating.  He believed he was punished for keeping a job and 
maintaining his marriage.  He appeared angry in most of his 
sessions.  The veteran indicated that his co-workers stay 
away from him during the day.  The veteran's PTSD symptoms 
seemed to increase when he received a rating from VA below 
what he believed he was warranted.  He continually worked on 
his communication with his wife.  He expressed that he was 
not interested in socializing with others because it led to 
conflict.  He indicated that he preferred to spend time with 
other combat veterans.

In a March 2002 written statement, the veteran indicated that 
he was still in psychotherapy because of bad nightmares, 
which caused night sweats on a very regular basis.  He had 
thoughts and flashbacks of Vietnam when he heard a chopper or 
any loud noise, especially in the fall during hunting season.  
He did not socialize, which caused problems with his family.  
He could only continue to work because he was given a job to 
do and then left alone for the rest of the day.  He did not 
trust people and thought they were out to get him.

In an April 2002 statement, Dr. T.G.H, a licensed 
psychologist stated that he had treated the veteran for 2 
years 920 outpatient treatment sessions).  He opined that the 
veteran functioned within the 50 to 70 disability level.

In statements, apparently received by the VA in June 2002, 
two of the veteran's co-workers provided written statements.  
The veteran was described as hard working and dedicated.  He 
worked best when he was given tasks he could complete alone.  
He did not associate with his co-workers and tended to become 
moody.  The veteran wrote down instructions for his machines 
because he could not rely on his memory.  His supervisor 
indicated that he took into account individual personalities 
when assigning work.  The veteran's closest friend at work, 
who provided one of the statements, indicated that the 
veteran was a good worker, but preferred to work alone.  He 
remained distant from the other workers.  The veteran 
sometimes lost his train of thought mid-sentence.  He also 
made statements during conversations that did not relate to 
what other workers were saying.

In VA outpatient records dated from June to August 2002, the 
veteran continued to be individually treated for his PTSD.  
He described an increase in his nightmares.  The veteran 
indicated that his sons and their families were staying at 
their house, forcing him to sleep with his wife.

In October 2002, the veteran and his wife testified before a 
Decision Review Officer at the RO.  The veteran stated that 
during the war, he saw quite a bit of combat.  Recollections 
of the war began about six months after he returned.  That 
was when he started having nightmares and flashbacks.  He got 
the nightmares two or three times per month.  They were more 
often before he began going to therapy, at least once or 
twice per week.  He did not know how many flashbacks he 
incurred, but stated that Vietnam was always on his mind.  
When nightmares woke him up, he usually spent the rest of the 
night sitting up or looking around like he was on patrol.  
The woods and hot muggy days reminded him of Vietnam.  He and 
his wife rarely slept in the same bed, because when he had 
his dreams, he would start beating on her or run in his sleep 
and tear up the bed.

The veteran testified that he got along pretty well with his 
children.  He was strict with them.  On days after he had 
nightmares, his work performance was diminished, and he had 
trouble concentrating.  The managers at his job allow him to 
work by himself.  If he had to work closely with other 
people, he would have conflicts with them.  The veteran 
testified that he had a gun in the house because he did not 
trust people.  Other than his wife, the veteran stated that 
he had one close friend, who had been in his unit.  His 
memory was very short.  He sometimes drove into town and 
forgot why.  He contemplated suicide more than once and 
attempted it one time.  The veteran's wife testified that 
they seldom went out.  He could only grocery shop or eat out 
when it was not crowded.  The veteran had mood swings.  When 
he got angry, he walked away.  The veteran was at his current 
job for sixteen years.  His suicide attempt was twenty years 
ago, and he last thought of it a couple weeks ago.  Sometimes 
the veteran was unable to remember instructions at work, even 
though he had worked there for sixteen years.  The veteran 
stated that he did not miss work, since he scheduled his 
therapy after hours.

In a July 2004 written statement, the veteran described a 
particularly horrible war incident where men in his fire team 
suffered and died.  He again described his PTSD symptoms, 
including his avoidance of crowds and his desire to get away 
to his camp in the woods.  The veteran contended that his 
good work ethic should not cause a lower disability rating.

In a July 2004 written statement, the veteran's wife 
described her life with the veteran.  He was physically 
abusive and yelled at her.  They rarely went out because he 
did not like crowds.  They often slept apart because of his 
nightmares.

In August 2004, the veteran and his wife testified before the 
undersigned Acting Veterans Law Judge.  He served one year in 
light weapons in Vietnam.  He thought about Vietnam and the 
friends he lost every day.  He had the same job for eighteen 
years but had trouble with his coworkers.  His boss gave him 
work to do by himself.  In general, he did not get along with 
other people.  He had mood swings and very little patience.  
The veteran had an altercation with his supervisor once a 
week.  They then worked it out.  He described his memory as 
terrible.  He was up two or three times at night.  When he 
got up, he made sure the doors and windows were locked.  He 
had weapons all over his house to feel secure.  He sometimes 
went to the woods for a few days.  He and his wife had few 
friends and little social life.  They had not been to a movie 
in at least twenty years.

The veteran only went to the grocery store or out to dinner 
when it was not crowded.  After his therapy sessions, he felt 
better only for about an hour.  He was on medication.  He 
thought about suicide at least once a week and last attempted 
it ten years ago.  He got along well with his children, since 
they learned to accept his mood swings.  To his 
grandchildren, the veteran was known as the mean grandfather.  
The veteran saw his son and grandchildren who lived locally 
about once per week.  The veteran emphasized that he had a 
work ethic he learned from his father.  In eighteen years, he 
had missed one shift for no reason and maybe four because he 
was sick.  He pointed out that just because he was able to 
work did not mean his PTSD was not worse than already rated.  
The veteran's wife described their absence of a social life 
and her husband's nightmares and flashbacks.  His parenting 
was good and times and bad at times.  He had been physically 
and verbally abusive, but this stopped since his therapy.  
Often when their children and grandchildren visited, he got 
moody and went off alone.


III.  Pertinent Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under the current schedular criteria, effective since 
November 7, 1996, PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities.  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2004).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.


IV.  Discussion

Having reviewed the entirety of the record, the Board is of 
the opinion that an evaluation in excess of 50 percent is not 
warranted for the veteran's service-connected PTSD at any 
time since the original grant of service connection.  
Essentially, while the veteran's symptoms very closely 
comport to the symptomatology contemplated for the assignment 
of a 50 percent evaluation under DC 9411, the symptoms 
enumerated under DC 9411 warranting a 70 percent evaluation 
are, for the most part, simply not demonstrated.

The Board is aware of the veteran's valorous service in 
Vietnam, including his participation in dozens of combat 
missions as a light weapons squad leader of the 101st 
Airborne.  Our ratings, however, must be based upon the 
applicable criteria as they relate to the findings on medical 
evaluation.

As noted above, a 70 percent rating for PTSD is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  However, the 
veteran has repeatedly stated that, while his PTSD affects 
his relationships with his coworkers, it has not interfered 
with his ability to work consistently.  Indeed, he stated 
during his August 2004 hearing that in eighteen years, he had 
only missed five days of work.

With respect to the specifically enumerated symptomatology 
contemplated for a 70 percent evaluation under DC 9411, the 
veteran recently indicated a history of suicidal ideation, 
although he denied it in earlier treatment records.  However, 
there was no indication of any obsessional rituals 
interfering with routine activities.  The veteran's speech 
was never described as incoherent or lacking linear thought 
process by Dr. H or any VA physician.  While the veteran's 
coworker described instances when the veteran made statements 
that did not flow with the conversation, there was no 
clinical description of his speech as intermittently 
illogical, obscure, or irrelevant.  While the veteran's mood 
had been described as depressed and anxious, there was no 
indication that he demonstrated near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively.  Although the veteran and his 
wife described some lack of impulse control, his wife 
indicated that it had diminished since he began treatment.  
Spatial disorientation was not shown.  The clinical records 
do not document any indication of neglect of personal 
appearance and hygiene.  Indeed, his August 2001 VA 
examination report indicated he was appropriately dressed.  
Finally, it has not been shown that the veteran's PTSD has 
resulted in an inability to interact and maintain 
relationships with friends and coworkers.  While the veteran 
described that his supervisor made accommodations for him at 
work, his job attendance and consistency demonstrate that 
while his PTSD may affect him, it did not interfere with his 
ability to maintain work relationships in order to continue 
his job.  Furthermore, the veteran has been married to his 
wife for thirty years and repeatedly described their 
relationship as pretty good.  He also described at least one 
close friends and indicated he interacted with his local son 
and grandchildren once per week.

The medical evidence indicates that the veteran's primary 
symptomatology includes nightmares, flashbacks, 
sleeplessness, depression, irritability, and hypervigilance.  
Dr. H's records showed a GAF score of 47, the lowest the 
veteran has received.  The most recently assigned GAF score 
as shown in the August 2001 VA examination report was 75.  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DSM-IV).  A GAF score of 41-50 
denotes serious symptoms or serious impairment in social or 
occupational functioning, and a GAF score of 71-80 denotes 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors.  They 
resulted in no more than slight impairment in social, 
occupational, or school functioning.  These scores have been 
recognized by the Court of Appeals for Veterans Claims as an 
indicator of mental health on a hypothetical continuum of 
mental health-illness.  Carpenter, supra.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.  The Board notes that the August 2001 VA 
examiner separated the veteran's PTSD from his alcohol use 
and depression in assigning a GAF score, resulting in the 
disparity with the previous score.  

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's PTSD most nearly comports with the assignment of a 
50 percent evaluation.  However, the record does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 70 or 100 percent evaluation.  Even though the 
Board has determined that a 50 percent rating is warranted in 
this case, there is not a question as to whether the 70 
percent rating should be assigned.  38 C.F.R. § 4.7.  As 
explained herein, the Board would point out that there is 
relatively little indication of any symptomatology of 
psychiatric impairment as provided for a 70 percent rating 
under the current regulations at any time since April 22, 
2002.  See 38 C.F.R. § 4.130, DC 9411.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than the 50 percent rating 
assigned by this decision.

We understand that the veteran believes that his PTSD would 
be worse if he had not attended therapy for the previous 
three years.  He has contended that he is being punished with 
a lower disability rating because he sought treatment.  While 
it may be true that his PTSD would be worse had he not 
undergone therapy, that does not provide a basis for a higher 
disability rating.  The disability ratings contemplate 
medication or treatment where appropriate.  For example, the 
Board rates hypertension with medication, and eyesight with 
glasses.  Furthermore, we can only evaluate a claim based on 
the evidence of record.  We cannot speculate as to the 
veteran's level of disability had he not engaged in therapy 
for three years.  We can only make determinations based on 
the veteran's actual level of disability.  Likewise, we must 
evaluate the veteran's work history as it is, and cannot 
speculate as to the affect of PTSD on his employment had he 
not possessed such a good work ethic.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  As stated, the 
level of the veteran's disability is approximately 
commensurate with a 50 percent rating under DC 9411, the 
currently assigned evaluation.  Thus, the appeal is denied.  
As noted, the symptoms necessary to support a 70 or 100 
percent rating are essentially missing from the objective 
medical evidence of record.  The Board concludes that a 
rating in excess of 50 percent is not warranted.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in March 2001, has his 
psychiatric disability been more disabling than as currently 
rated under the present decision.




ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


